DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered.
Response to Amendment
Claims 1-10 and 12-15 are pending in the Amendment filed 10/29/2020, and claim 14 remains withdrawn. 
The rejections of record are withdrawn in view of Applicant’s amendment to independent claims 1 and 15. 
However, claims 1-10, 12-13, and 15 are rejected in view of newly cited Koshi et al. (US 20130164943 A1), as set forth below. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly cited Koshi et al. (US 20130164943 A1) discloses a substrate processing method [Abstract], comprising a cleaning process [Fig. 5], where the first cleaning process is performed at a higher frequency than a second cleaning process [Fig. 5], and further wherein the first cleaning process closes an exhaust valve 242 to prevent the cleaning gas from entering the process chamber [para. 0052, Pressure Adjustment Process S40:“pressure adjustor 242 is blocked”; para. 0056, “After the pressure adjustment process described above is completed, a cleaning gas is supplied to the exhaust pipe 231b”; para. 0089, “close a main valve of the exhaust unit”].
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 9-10, 13, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Koshi et al. (US 20130164943 A1). 
Examination Note: Italics are used to indicate which claim limitations are not explicitly disclosed by the cited reference. 
1. Koshi discloses a method of manufacturing a semiconductor device [Abstract, claim 7; para. 0050], comprising:
processing a substrate in a process vessel 202 by supplying a processing gas to the substrate [para. 0050, “first process gas”, “second process gas”] and exhausting the processing gas from an exhaust part 231b including an exhaust pipe 231a/231b/231c [para. 0050] and a pump 246 [para. 0035, “vacuum pump”];
cleaning an interior of the exhaust part 231b by supplying a first cleaning gas from a supply port 310e installed in the exhaust pipe 231a/231b/231c directly into the exhaust pipe 231a/231b/231c [para. 0056, “First Cleaning Process”]; and
cleaning an interior of the process vessel 203/204/205 by supplying a second cleaning gas into the process vessel 202 [para. 0057, “Second Cleaning Process”],
wherein a frequency of performing the act of cleaning the interior of the exhaust part 231b [para. 0056, “performed after the substrate processing process is performed…e.g., four times or less”] is set higher than a frequency of performing the act of cleaning the interior of the process vessel [para. 0057, “after the substrate processing process is performed a predetermined number of times”; Fig. 5, “e.g., five times”], and
wherein the act of cleaning the interior of the exhaust part 231b is performed in a state in which an exhaust valve 242, which is installed in the exhaust pipe 231b at an upstream side of a portion of the 
Koshi discloses the first cleaning process, for cleaning an interior of exhaust part 231b of the exhaust pipe 231a/231b/231c, is performed after the substrate processing process is performed, “e.g., four times or less or six to nine times” [para. 0056; Fig. 5].
Koshi further discloses the second cleaning process, for cleaning an interior of the process vessel 203/204/205, is performed after the substrate processing process is performed “a predetermined number of times” [para. 0057]. Koshi provides an example in Fig. 5, where the “predetermined number of times” is “e.g., five times”. 
Thus, Koshi anticipates the claimed limitation of “wherein a frequency of performing the act of cleaning the interior of the exhaust part is set higher than a frequency of performing the act of cleaning the interior of the process vessel”, in the example provided where the first cleaning process (i.e., cleaning the interior of the exhaust part) is performed every four substrates processes or less, and where the second cleaning process (i.e., cleaning the interior of the process vessel) is performed every five substrates processes [Fig. 5]. 
2.  Koshi discloses the method of Claim 1, further comprising replacing the pump [para. 0068-0070],
wherein a frequency of performing the act of replacing the pump is set lower than the frequency of performing the act of cleaning the interior of the process vessel [Fig. 5, para. 0056; para. 0068-0070].
Here, Koshi teaches a vacuum exhaust apparatus 246, which includes a vacuum pump [para. 0028], may be prevented from being unexpectedly stopped [para. 0068], and that the lifetime of the vacuum exhaust apparatus may be increased by the cleaning process [para. 0056; para. 0070]. Since 
3.   Koshi discloses the method of Claim 1, further comprising replacing the exhaust pipe [para. 0068-0070],
wherein a frequency of performing the act of replacing the exhaust pipe is set lower than the frequency of performing the act of cleaning the interior of the process vessel [Fig. 5, para. 0056; para. 0068-0070].
Here, Koshi teaches the lifespans of the substrate processing apparatus may be increased by the cleaning process [para. 0056; para. 0070]. Since Koshi teaches that each element of the system has a typical lifespan [para. 0070], it is implied that each element will eventually be replaced, as necessary. Further, Fig. 5 further shows a recursive cleaning process, which does not include replacing an exhaust pipe. Saito therefore inherently teaches performing the cleaning at a higher frequency than replacing the exhaust pipe.  
5. Koshi discloses the method of Claim 1, wherein the act of cleaning the interior of the exhaust part is performed each time the act of processing the substrate is performed once [para. 0056; Fig. 5, “four times or less”[Wingdings font/0xE0]”first cleaning process”], and
the act of cleaning the interior of the process vessel is performed each time the act of processing the substrate is performed multiple times [Fig. 5, “five times”[Wingdings font/0xE0] “second cleaning process”].
6. Koshi discloses the method of Claim 1, wherein the act of cleaning the interior of the exhaust part is performed during a period after a completion of the act of processing the substrate before a start of a subsequent substrate processing [para. 0053, para. 0055]. 
9. Koshi discloses the method of Claim 1, wherein the act of cleaning the interior of the process vessel is performed after the act of processing substrate is completed and after the processed substrate is unloaded from interior the process vessel [para. 0053, para. 0055]. 

Here, Koshi discloses the first cleaning process is performed after a pressure adjustment process is completed [para. 0056], and the described pressure adjustment process requires that the seal cap 219 closes the lower end of the manifold 209 in order to achieve an atmosphere of inert gas [para. 0052-53]. 
13. Koshi discloses the method of Claim 1, wherein in the act of processing the substrate, a film containing at least silicon and oxygen is formed on the substrate [para. 0025, “second process gas”].
15. Koshi discloses a non-transitory computer-readable recording medium storing a program that causes a substrate processing apparatus to perform a process by a computer [para. 0008; para. 0040-44], the process comprising:
processing a substrate in a process vessel 202 by supplying a processing gas to the substrate [para. 0050, “first process gas”, “second process gas”] and exhausting the processing gas from an exhaust part 231b including an exhaust pipe 231a/231b/231c [para. 0050] and a pump 246 [para. 0035, “vacuum pump”];
cleaning an interior of the exhaust part 231b by supplying a first cleaning gas from a supply port 310e installed in the exhaust pipe 231a/231b/231c directly into the exhaust pipe 231a/231b/231c [para. 0056, “First Cleaning Process”]; and
cleaning an interior of the process vessel 203/204/205 by supplying a second cleaning gas into the process vessel 202 [para. 0057, “Second Cleaning Process”],
wherein a frequency of performing the act of cleaning the interior of the exhaust part 231b [para. 0056, “performed after the substrate processing process is performed…e.g., four times or less”] is set higher than a frequency of performing the act of cleaning the interior of the process vessel [para. 0057, “after the substrate processing process is performed a predetermined number of times”; Fig. 5, “e.g., five times”], and

Koshi discloses the first cleaning process, for cleaning an interior of exhaust part 231b of the exhaust pipe 231a/231b/231c, is performed after the substrate processing process is performed, “e.g., four times or less or six to nine times” [para. 0056; Fig. 5].
Koshi further discloses the second cleaning process, for cleaning an interior of the process vessel 203/204/205, is performed after the substrate processing process is performed “a predetermined number of times” [para. 0057]. Koshi provides an example in Fig. 5, where the “predetermined number of times” is “e.g., five times”. 
Thus, Koshi anticipates the claimed limitation of “wherein a frequency of performing the act of cleaning the interior of the exhaust part is set higher than a frequency of performing the act of cleaning the interior of the process vessel”, in the example provided where the first cleaning process (i.e., cleaning the interior of the exhaust part) is performed every four substrates processes or less, and where the second cleaning process (i.e., cleaning the interior of the process vessel) is performed every five substrates processes [Fig. 5]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koshi et al. (US 20130164943 A1), as applied to claims 1-3, 5, 6, 9-10, 13, and 15 above. 
4. Koshi discloses the method of Claim 1, further comprising replacing the pump and replacing the exhaust pipe [para. 0068-0070],
wherein a frequency of performing the act of replacing the exhaust pipe is set equal to or lower than a frequency of performing the act of replacing the pump [Fig. 5, para. 0056; para. 0068-0070].
Here, Koshi teaches the lifespans of the substrate processing apparatus may be increased by the cleaning process [para. 0056; para. 0070]. Since Koshi teaches that each element of the system has a typical lifespan [para. 0070], it is implied that each element will eventually be replaced, as necessary. Koshi is further particularly concerned with the lifetime of the vacuum exhaust apparatus, including vacuum pump [para. 0056; para. 0068].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of replacing the apparatus elements as needed, of Koshi, to include replacing the pump at a higher frequency or equal frequency to the replacing the exhaust pipe because one of ordinary skill in the art would recognize that when the cleaning operation fails to provide an operational state, the necessary components would require replacement, with expected results, and at a frequency dictated by the particulars of the process employed. 

Claims 7-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koshi et al. (US 20130164943 A1), as applied to claims 1-3, 5, 6, 9-10, 13, and 15 above, and further in view of Saito et al. (US 20020073923 A1).
7. Koshi discloses the method of Claim 1, but fails to explicitly disclose:
wherein the act of cleaning the interior of the exhaust part is performed in a state in which the substrate is accommodated within the process vessel.

However, Saito discloses a method of cleaning a heat treatment apparatus [Abstract], comprising:
A semiconductor water is contained in a reaction tube, and the reaction tube is exhausted through an exhaust pipe while supplying ammonia and dichlorosilane into the reaction tube. A silicon nitride film is deposited on an object to be heat-treated by a reaction of ammonia and dichlorosilane. Subsequently, TEOS is supplied into the reaction tube, while the reaction tube is exhausted through the exhaust pipe. A silicon oxide film is deposited on the object by resolving the TEOS. A semiconductor wafer on which a laminated layer of the silicon nitride film and the silicon oxide film is formed is unloaded from the reaction tube. Then, reactive products attached into the exhaust pipe and the reaction tube are removed, by conducting fluoride hydrogen thereinto, thereby cleaning the pipes. The top end of the exhaust pipe is split into two vents, either one of which is used for discharging exhaust gas for forming films and the other one of which is used for discharging HF gas for cleaning the pipes.[Abstract]. 
Claim 17. A method of cleaning at least one of a reaction tube which is included in a heat treatment apparatus and an exhaust pipe which is connected to the reaction tube, said method comprising: a loading step of loading an object to be heat-treated into the reaction tube; a first film-forming step of forming a first film on the object, by supplying first reactant gas into the reaction tube; a second film-forming step of forming a second film on the object, after stopping supplying the first reactant gas into the reaction tube and supplying second reactant gas which differs from the first reactant gas; and a cleaning step of removing a product produced in said first film-forming step and a product produced in said second film-forming step, which attache to at least one of the reaction tube and the exhaust pipe, by exhausting gas contained in the reaction tube through the exhaust pipe and supplying fluoride hydrogen gas into at least one of the reaction tube and the exhaust pipe. [claim 17]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of cleaning the exhaust pipe after removing the substrates from the process vessel, of Koshi, to include the method of cleaning the exhaust 
Furthermore, applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See MPEP § 2143, D.
8. Modified Koshi discloses the method of Claim 1, wherein the act of cleaning the interior of the exhaust part is performed after the act of processing the substrate is completed [Fig. 5, para. 0053, 0055] and before the processed substrate is unloaded from the interior of the process vessel [Saito, claim 17].
12. Koshi discloses the method of Claim 1, wherein the first cleaning gas includes a hydrogen fluoride gas and the second cleaning gas includes a fluorine gas, a chlorine fluoride gas, a nitrogen fluoride gas [para. 0034], or a hydrogen fluoride gas.
Koshi discloses the cleaning gas for both the first and second cleaning processes may be nitrogen trifluoride, chlorine trifluoride, or fluorine gas [para. 0034]. The cleaning gases remove byproducts such as Si.sub.xH.sub.y or Si.sub.xH.sub.yCl.sub.z, [para. 0055], and further the byproducts of a process for forming a silicon nitride film [para. 0083]. 
Koshi therefore fails to teach the first cleaning gas includes a hydrogen fluoride gas and the second cleaning gas includes…a hydrogen fluoride gas. 
However, Saito discloses a method of cleaning a heat treatment apparatus [Abstract], comprising:
A semiconductor water is contained in a reaction tube, and the reaction tube is exhausted through an exhaust pipe while supplying ammonia and dichlorosilane into the reaction tube. A silicon nitride film is deposited on an object to be heat-treated by a reaction of ammonia and dichlorosilane. Subsequently, TEOS is supplied into the reaction tube, while the reaction tube is exhausted through the exhaust pipe. A silicon oxide film is deposited on the object by resolving the TEOS. A semiconductor wafer on which a laminated layer of the silicon nitride film and the silicon oxide film is formed is unloaded from the reaction tube. Then, reactive products attached into the exhaust pipe and the reaction tube are removed, by conducting fluoride hydrogen thereinto, thereby cleaning the pipes. The top end of the exhaust pipe is 
[0167] By the fluoride hydrogen supplied to the inlets 64a to 64c, the silicon nitride Si.sub.3N.sub.4 and the silicon oxide SiO.sub.2 which attaches to the inner wall of the reaction tube 11, or the hydrocarbon C.sub.xH.sub.y attached to the lower portion of the manifold 17, bent portion of the pipe 63a or the inside of the hot disk trap TRP1, is separated (i.e., such portion is cleaned) therefrom, and exhausted from the second vent 72 selected by the valve 69 via the vacuum pump VP. [para. 0167]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first cleaning gas, of the silicon nitride film forming process Koshi [para. 0083], to include the cleaning gas, hydrogen fluoride, of Saito, in order to remove by-products formed by a silicon nitride film forming process, as taught by Saito [Abstract, para. 0167]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show methods for cleaning and/or operating semiconductor processing apparatus [Abstracts]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER REMAVEGE/  Examiner, Art Unit 1713